Dismissed and Memorandum Opinion filed Ocrober 1, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00162-CV
____________
 
MICHELE M. DURAN, Appellant
 
V.
 
WILLIAM DAVID MCCLAIN, Appellee
 

On Appeal from the
245th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-72405

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 21, 2008.  On August 31, 2009, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman, and Boyce.